Citation Nr: 1417673	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-04 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1967 to August 1971.  His Service medals and decorations include the Distinguished Flying Cross with 2 Oak Leaf Clusters.

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2013, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record in Virtual VA.  

A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.  There are no pertinent records in the VBMS file.



FINDINGS OF FACT

1.  Prior to June 4, 2010, the Veteran's PTSD was not productive of occupational and social impairment with reduced reliability and productivity.

2.  Beginning June 4, 2010, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to June 4, 2010, the criteria for an initial compensable disability evaluation in excess of 30 percent for the Veteran's PTSD were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2013).

2.  With resolution of reasonable doubt in the Veteran's favor, beginning June 4, 2010, the criteria for a disability evaluation of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The Veteran's appeal concerns the initial evaluation assigned following grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required; therefore, any defect in the notice requirement is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA examination.  The Veteran was afforded a pertinent VA examination in June 2010.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.  He was provided the opportunity to present pertinent evidence and testimony at a March 2013 hearing.

Increase Rating Claim

Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The current level of disability, however, is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD Rating Schedule

The Veteran's service-connected PTSD has an initial compensable evaluation of 30 percent disabling, effective December 23, 2009, under Diagnostic Code 9411.  38 C.F.R. § 4.130.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships. 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record

PTSD Analysis

The Veteran contends he is entitled to an initial disability evaluation greater than 30 percent for his PTSD.

VA treatment records show that in December 2009, the Veteran tested positive in a screening for PTSD and depression.  During the screening, he reported nightmares, avoidance behaviors, and feeling numb or detached from others, activities or his surroundings.  

Shortly thereafter, he was given a mental status examination.  The examination report indicates that he appeared appropriately groomed and his speech was unremarkable.  The Veteran's mood was depressed and his affect was sad, tearful, stable and appropriate.  The examiner noted his thought process was mostly goal-directed and he reported no suicidal or homicidal ideation.  The Veteran further reported no hallucinations, illusions, or delusions.  There was no evidence of psychosis.  Overall, the Veteran was diagnosed with an adjustment disorder and had a GAF score of 45.  

By the end of the month, a subsequent mental status examination report showed he was appropriately groomed, and his mood was very depressed with a generally flattened affect except for occasional brightening moments.  The Veteran's memory appeared grossly intact.  His general cognitive function appeared slowed and his thought process was otherwise coherent and logical.  There was no evidence of overt psychosis.  His judgment appeared grossly intact and his insight was fair.  The Veteran denied suicidal or homicidal ideation.  His diagnosis of an adjustment disorder was continued.

In February 2010, there was no significant change in the Veteran's mental status examination report other than increasing problems with sleep and nightmares.

In March 2010, the Veteran's mood was moderately depressed with constricted affect.  All other observations of his mental status remained primarily the same.

In May 2010, there was no significant change in his mental status examination report.

The Veteran was afforded a VA mental health examination on June 4, 2010.  During his mental status examination, the Veteran had a sad demeanor and appeared alert and oriented.  His appearance was appropriate and his mood was depressed.  His speech was circumstantial and his concentration was normal.  The Veteran denied any panic attacks, delusions or hallucinations.  He admitted obsessive compulsive behaviors, but it was not severe enough to interfere with his routine activities.  The Veteran's thought process was slow and there was no evidence of impaired judgment or impaired abstract thinking.  His memory revealed moderate problems such as retention of highly learned material and forgetting to complete tasks.  He denied suicidal or homicidal ideation.  The examiner diagnosed him with PTSD, depressive disorder, and alcohol dependence in sustained remission.  His depression was noted to be a progression of his PTSD and exacerbated by a recent stroke in 2009.  Overall, the examiner concluded the Veteran was socially withdrawn and had occasional interference in performing activities of daily living because of his depressed mood.  His psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity.  The examiner noted the Veteran had difficulty establishing and maintaining effective social relationships and had disturbances of motivation and mood.  The Veteran experienced short-term and long-term memory loss.  Furthermore, he had no difficulty understanding complex or simple commands and posed no risk of danger to himself or others.  His GAF score was 50.

In the March 2013 hearing, the Veteran further reported anxiety attacks 3-4 times a week, being easily startled by loud noises, having no friends, and lacking motivation to do things.  He did admit to being able to participate in activities such as going out to movies, restaurants and grocery shopping.

After reviewing the evidence of record, the Board finds that an evaluation in excess of 30 percent prior to June 4, 2010 is not warranted at any point, as there is no evidence of occupational and social impairment with reduced reliability and productivity.  Rather, the Veteran's symptoms during this period more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. §§ 4.7, 4.130.  This determination is made on the basis of symptoms reported above that most nearly approximate those for the 30 percent rating.

As a preponderance of the evidence is against the assignment of an increased disability evaluation prior to June 4, 2010, the benefit-of-the-doubt rule is inapplicable, and to this extent only the claim is denied.  38 C.F.R. § 4.3.

As for the period beginning June 4, 2010, the Veteran's symptoms appear to more closely reflect occupational and social impairment with reduced reliability and productivity.  The evidence demonstrates symptoms such as circumstantial speech, memory problems, panic attacks, disturbances of mood and motivation, and difficulty establishing and maintaining effective social relationships.  Assigning all reasonable doubt in the Veteran's favor, the Board finds that a higher rating is warranted beginning June 4, 2010.  38 C.F.R. §§ 4.3, 4.7, 4.130.  He has symptoms that more nearly approximate the 50 percent rating, but no more,  Findings and symptoms commensurate with a 70 percent rating are not shown.

Accordingly, from June 4, 2010, the appeal is granted for an increase evaluation to 50 percent and no higher for the Veteran's PTSD.  To this extent only, the appeal is granted.

Extraschedular and TDIU Consideration

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, however, the schedular rating criteria contemplate the extent and severity of the Veteran's service-connected degenerative disc disease of the lumbar spine, which is primarily productive of occupational and social impairments.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's PTSD, and referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); VAOPGCPREC 6-96 (August 16, 1996).

Finally, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable for the applicable rating periods.  During the March 2013 hearing, the Veteran mentioned he was not employed due to a combination of medical problems.  The Board notes that the medical evidence indicates he experienced a stroke in 2009 and in a December 2009 mental health note, he stated he was unable to get medical clearance to fly due to two strokes in January.  Accordingly, the Board concludes that a claim for total rating based on unemployability due to service-connected disability (TDIU) has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

Entitlement to an initial disability evaluation in excess of 30 percent for PTSD, prior to June 4, 2010 is denied.

From June 4, 2010, entitlement to a disability evaluation of 50 percent, and no higher, for PTSD, is granted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


